UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of registrant as specified in Charter) Wyoming 333-146316 83-0459707 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (Address of Principal Executive Offices) (517) 336-0807 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨Accelerated Filer¨Non-Accelerated Filer¨Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 20, 2009:513,617,410 shares of Common Stock. KRAIG BIOCRAFT LABORATORIES, INC. FORM 10-Q /A September 30, 2009 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T. Control and Procedures 25 PART II OTHER INFORMATION Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits and Reports on Form 8-K 26 SIGNATURE Explanatory Note: Kraig Biocraft Laboratories, Inc. (the “Company”) is filing this Amendment No.1 to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 to restate the financials. We are amending the following items: Part I Financial Statements and Supplementary Data Part I Item 2 Management’s Discussion and Analysis of Financial Condition Specifically the Company has amended the financial statements and supplementary data in the Form 10-Q to properly account for the embedded derivative liability associated with our CEO’s employment agreement. For the convenience of the reader, the Company is re-filing its Form 10-Q originally filed on November 23, 2009 (the “Original Filing”) in its entirety in this Form 10-Q/A. This Form 10-Q/A continues to speak as of the date of the Original Filing and other than with respect to items described above does not reflect events occurring after the filing of the Original Filing. Accordingly, in conjunction with reading this amendment to the Original Filing, you should also read all other filings we have made with the Securities and Exchange Commission since November 23, 2009. i Item 1. Financial Information Kraig Biocraft Laboratories, Inc. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED) AND DECEMBER 31, 2008. PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED). PAGES 3 - 4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM APRIL 25, 2006 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED). PAGE 5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2006 (INCEPTION) TO SEPTEMBER 30, 2009 (UNAUDITED) (RESTATED). PAGES 6- 19 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) AS RESTATED NOTE 2. ii Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS September 30, 2009 December 31, 2008 (Unaudited) (Restated) Current Assets Cash $ $ Other receivables - Prepaid Expenses Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Royalty agreement payable - related party Accrued Expenses- related party Derivative Liability 3,281,021 - Total Current Liabilities 4,030,923 Long Term Liabilities Convertible note payable - net of debt discount - Total Liabilities 4,034,982 Commitments and Contingencies Stockholders' Deficit Preferred stock, no par value; unlimited shares authorized, none issuedand outstanding - - Common stock Class A,no par value; unlimited shares authorized, 502,495,099 and 499,348,500 shares issued and outstanding, respectively 821,050 Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - Common Stock Issuable, 1,122,311 and 400,000 shares, respectively Additional paid-in capital 42,060 Deficit accumulated during the development stage (4,856,429 ) ) Total Stockholders' Deficit (3,971,319 ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed unaudited financial statements. 1 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended For the Period from April 25, 2006 September 30, September 30, September 30, September 30, (Inception) to (Restated) (Restated) (Restated) (Restated) September 30, 2009 (Restated) Revenue $ - $ - $ - $ - $ - Operating Expenses General and Administrative 12,785 38,235 160,938 Amortization of Debt Discount 4,059 - 4,059 - 4,059 Professional Fees Officer's Salary Contract Settlement - Research and Development Total Operating Expenses 84,729 Loss from Operations (84,729 ) Other Income/(Expenses) Other income - - - Derivative Income/(Expense) (131,919 ) - (3,704,664 ) (3,704,664 ) Change in fair value of embedded derivative liability 543,643 - 543,643 - 543,643 Interest expense ) - ) - ) Total Other Income/(Expenses) 400,826 - (3,190,111 ) (3,195,344 ) Net (Income) Loss before Provision for Income Taxes 316,097 ) (3,493,018 ) ) (4,856,429 ) Provision for IncomeTaxes - Net Income (Loss) $ 316,097 $ ) $ (3,493,601 ) $ ) $ (4,856,429 ) Net Income (Loss) Per Share- Basic and Diluted $ $ ) $ ) $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to condensed unaudited financial statements. 2 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders Deficit For the period from April 25, 2006 (inception) to September 30, 2009 (Unaudited) Deficit Common Common Stock - Accumulated Stock - Common Stock - Class A Shares during Preferred Stock Class A Class B To be issued Development Shares Par Shares Par Shares Par Shares Par APIC Stage Total Balance, April 25, 2006 - $
